DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 05/25/2022. Claims 1-3, 6, 11, 13, 19 and 21-22 are amended. Claims 1-22 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 6), with respect to the rejection under 35 U.S.C. 112(b), that "minimal" is not intended to define a degree, but rather to describe an optimization function applied to the number of matchings. Applicant respectfully submits that the use of "minimal" in the independent claims does not render the claims indefinite as a person of ordinary skill in the art would view the limitation "in a minimal number of matchings" in the context of the claim and the specification. 
In response to the Applicant’s argument, the Examiner respectfully disagrees and submits that nowhere in the claims recites that the term “minimal” describes an optimization function applied to the number of matchings. If “minimal” is intended to be interpreted this way, the Examiner suggests that this clarification be added to the claims if it is supported by the specification. 
The term “minimal” is not defined by the claims or specification. Under the broadest reasonable interpretation, “minimal” is interpreted as “very small or slight”. As such, “minimal” is a relative term, which renders the claims indefinite.

The Applicant argues (see page 8), with respect to the rejection of the independent claims under 35 U.S.C. 102 and 35 U.S.C. 103, that Applicant respectfully submits that Szymanski fails to disclose minimizing a number of matchings as part of draining a demand matrix. There is no disclosure of optimization in Szymanski in which the number of matchings is minimized. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. As discussed above, there are no limitations in the claims that define the term “minimal”. “Minimizing” or minimization is not recited in the claims. 
Szymanksi teaches that the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes and that permutation in a bipartite graph (see fig. 5B) with N nodes on each side is defined as a set of exactly N edges 76, where each node 72 on the left side is connected by an edge 76 to exactly one node 74 in the right side, and where each node 74 on the right side is connected by an edge 76 to exactly one node 72 on the left side (Szymanksi, see figs. 4A-5F; 9D-9F; see abstract; see paragraphs 0074, 0076 and 81). Since each node 72 is matched to only one node 74, it is a minimal number of matching.
Hence, Szymanksi teaches “controlling a transmission of packets between the communication nodes by draining the demand matrix in a minimal number of matchings.” (Szymanksi, see figs. 4A-5F; 9D-9F; see abstract; see paragraphs 0074, 0076 and 81).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “minimal” in claims 1, 8, 11 and 19 is a relative term which renders the claims indefinite. The term “minimal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10, 12-18 and 20-22 fail to remedy the deficiencies of claims 1, 11 and 19 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 11-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak et al. (U.S. Patent No. 10231036) in view of Szymanksi (U.S. PGPub 2011/0222506).

Regarding claim 1, Ben-Itzhak teaches A switch, comprising: a plurality of ports, each port in the plurality of ports being configured to connect with a communication node; (Ben-Itzhak, see fig. 1; see col. 3, lines 32-54 where a plurality of source ports 156 and destination ports 158. A port is a host, i.e., a server or packet switch/router. In a hybrid switch, the ports may also be hosts, any network switches, routers, or the internal buffers of the hybrid switch. Each of the ports has a path to the EPS 150 and to the OCS 152...)
switching hardware configured to selectively interconnect the plurality of ports thereby enabling communications between the plurality of ports; and (Ben-Itzhak, see figs. 1-3; see col. 5, lines 39-57 where calculate the optical ports matching, i.e., the configured circuits and the corresponding flows which are routed through them...;  see col. 4, lines 23-36 where  receives the filtered demand requests and the list of free destination ports from the circuit request collector 140 and builds and updates the demand matrix with pending and new requests. A network's demand matrix is a description, measure, or estimation of the aggregated traffic flows that enters, traverses, and leaves a network, as transmitted by the OCS 152 or the EPS 150...;see col. 6, lines 26-45 where the controller 110 should aggregate the servers requests/notifications to conduct a demand matrix which expresses the traffic demand at the EPS 150 and OCS 152...)
However, Ben-Itzhak does not explicitly teach a switching engine that controls a transmission of packets across the switching hardware by draining a demand matrix in a minimal number of matchings.
Szymanksi teaches a switching engine that controls a transmission of packets across the switching hardware by draining a demand matrix in a minimal number of matchings. (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074; see paragraph 0081 where  permutation in a bipartite graph with N nodes on each side is defined as a set of exactly N edges 76, where each node 72 on the left side is connected by an edge 76 to exactly one node 74 in the right side, and where each node 74 on the right side is connected by an edge 76 to exactly one node 72 on the left side.; see abstract where  the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes. )
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ben-Itzhak and Szymanksi to provide the technique of a switching engine that controls a transmission of packets across the switching hardware by draining a demand matrix in a minimal number of matchings of Szymanksi in the system of Ben-Itzhak in order to provide traffic flows with near-minimal delay and jitter and near-perfect Quality-of-Service for every provisioned traffic flow (Szymanksi, see abstract).

Regarding claim 7, (Ben-Itzhak)-Szymanksi teaches wherein the switching hardware comprises optical communication components and (Ben-Itzhak, see col. 3, lines 7-32 where an optical circuit orchestrator/scheduler that tends to improve the overall performance...optical circuit switch utilization and reducing circuit thrashing. In this context, a hybrid network is one having both optical circuit switches; see col. 4, lines 23-36 where as transmitted by the OCS...)
wherein the packets are transmitted across the switching hardware using an optical signal. (Ben-Itzhak, see col. 3, lines 7-32 where an optical circuit orchestrator/scheduler that tends to improve the overall performance...optical circuit switch utilization and reducing circuit thrashing. In this context, a hybrid network is one having both optical circuit switches; see col. 4, lines 23-36 where as transmitted by the OCS...)

Regarding claim 8, (Ben-Itzhak)-Szymanksi teaches wherein the switching hardware is switchable between a limited number of matching configurations and (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074)
wherein the switching engine controls the transmission of the packets in an attempt to drain the demand matrix in a minimal number of matchings. (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074; see paragraph 0081 where  permutation in a bipartite graph with N nodes on each side is defined as a set of exactly N edges 76, where each node 72 on the left side is connected by an edge 76 to exactly one node 74 in the right side, and where each node 74 on the right side is connected by an edge 76 to exactly one node 72 on the left side.; see abstract where  the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes. )
The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

Regarding claim 9, (Ben-Itzhak)-Szymanksi teaches wherein the switching hardware comprises electrical communication components and (Ben-Itzhak, see fig. 1; see col. 4, lines 1-12 where allow an electrical packet switch to push its request to the controller 110; see col. 3, lines 33-44 where electrical packet switch, also referred to as electrical packet plane, (EPS) 150 operates on an electric signal...)
wherein the packets are transmitted across the switching hardware using an electrical signal. (Ben-Itzhak, see fig. 1; see col. 4, lines 1-12 where allow an electrical packet switch to push its request to the controller 110; see col. 3, lines 33-44 where electrical packet switch, also referred to as electrical packet plane, (EPS) 150 operates on an electric signal...)

Regarding claim 11, Ben-Itzhak teaches A communication system, comprising: a plurality of communication nodes; and (Ben-Itzhak, see figs. 1-3; see col. 3, lines 32-54 where a plurality of source ports 156 and destination ports 158. A port is a host, i.e., a server or packet switch/router. In a hybrid switch, the ports may also be hosts, any network switches, routers, or the internal buffers of the hybrid switch. Each of the ports has a path to the EPS 150 and to the OCS 152...)
a switch that interconnects and facilitates a transmission of packets between the plurality of communication nodes, (Ben-Itzhak, see figs. 1-3; see col. 3, lines 32-54 where a plurality of source ports 156 and destination ports 158. A port is a host, i.e., a server or packet switch/router. In a hybrid switch, the ports may also be hosts, any network switches, routers, or the internal buffers of the hybrid switch. Each of the ports has a path to the EPS 150 and to the OCS 152...)
However, Ben-Itzhak does not explicitly teach wherein the packets are transmitted between the plurality of communication nodes by draining a demand matrix in a minimal number of matchings.
Szymanksi teaches wherein the packets are transmitted between the plurality of communication nodes by draining a demand matrix in a minimal number of matchings. (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074; see paragraph 0081 where  permutation in a bipartite graph with N nodes on each side is defined as a set of exactly N edges 76, where each node 72 on the left side is connected by an edge 76 to exactly one node 74 in the right side, and where each node 74 on the right side is connected by an edge 76 to exactly one node 72 on the left side.; see abstract where  the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ben-Itzhak and Szymanksi to provide the technique of wherein the packets are transmitted between the plurality of communication nodes by draining a demand matrix in a minimal number of matchings of Szymanksi in the system of Ben-Itzhak in order to provide traffic flows with near-minimal delay and jitter and near-perfect Quality-of-Service for every provisioned traffic flow (Szymanksi, see abstract).

Regarding claim 12, (Ben-Itzhak)-Szymanksi teaches the switch controls the transmission of the packets between the plurality of communication nodes. (Ben-Itzhak, see figs. 1-3; see col. 4, lines 23-36 where  receives the filtered demand requests and the list of free destination ports from the circuit request collector 140 and builds and updates the demand matrix with pending and new requests. A network's demand matrix is a description, measure, or estimation of the aggregated traffic flows that enters, traverses, and leaves a network, as transmitted by the OCS 152 or the EPS 150...;see col. 6, lines 26-45 where the controller 110 should aggregate the servers requests/notifications to conduct a demand matrix which expresses the traffic demand at the EPS 150 and OCS 152...)
wherein: the demand matrix comprises a row and a column for each communication node in the plurality of communication nodes; (Szymanksi, see figs. 4A-5F and 9D-9F; see paragraph 0076 where  N.times.N Input-Queued (IQ) switch 50. The switch has N input ports 52 and N output ports 54, and N-squared wires 56 between every input port and every output port. The input ports 52 and the output ports 54 can be identified with indices from 0 to N-1, starting from the top and moving downward in FIG. 4A. Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k. Each output port 54...; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a...Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot)
a parameter value in the demand matrix identifies a number of packets to be routed from a source communication node to a destination communication node; and (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k)
The motivation regarding to the obviousness to claim 11 is also applied to claim 12.

Regarding claim 14, (Ben-Itzhak)-Szymanksi teaches wherein routing decisions for the packets are made by the plurality of communication nodes and (Ben-Itzhak, see fig. 2; see col. 5, lines 4-29 where several hosts arrives continuously, scheduling may be recalculated every having paths to both an EPS 150 and an OCS 152. As shown, the EPS provides faster packet switching than the OCS 152...Subsequently, the traffic flows from the hosts can either route through the EPS 150 or the OCS 152 based on the network (i.e., routing and circuit switch) configuration by the controller...obtaining a demand matrix, i.e., host sampling and network sampling...)
wherein each of the plurality of communication nodes references a portion of the demand matrix when making a routing decision for a packet. (Ben-Itzhak, see fig. 2; see col. 5, lines 4-29 where several hosts arrives continuously, scheduling may be recalculated every having paths to both an EPS 150 and an OCS 152. As shown, the EPS provides faster packet switching than the OCS 152...Subsequently, the traffic flows from the hosts can either route through the EPS 150 or the OCS 152 based on the network (i.e., routing and circuit switch) configuration by the controller...obtaining a demand matrix, i.e., host sampling and network sampling...)

Regarding claim 16, (Ben-Itzhak)-Szymanksi teaches wherein the switch comprises an optical switch. (Ben-Itzhak, see col. 3, lines 7-32 where an optical circuit orchestrator/scheduler that tends to improve the overall performance...optical circuit switch utilization and reducing circuit thrashing. In this context, a hybrid network is one having both optical circuit switches; see col. 4, lines 23-36 where as transmitted by the OCS...)

Regarding claim 17, (Ben-Itzhak)-Szymanksi teaches wherein the switch comprises an electrical switch. (Ben-Itzhak, see fig. 1; see col. 4, lines 1-12 where allow an electrical packet switch to push its request to the controller 110; see col. 3, lines 33-44 where electrical packet switch, also referred to as electrical packet plane, (EPS) 150 operates on an electric signal...)

Regarding claim 18, (Ben-Itzhak)-Szymanksi teaches wherein the switch is configured to connect the plurality of communication nodes in pairs at each matching interval. (Szymanksi, see figs. 4A-5F and 9D-9F; see paragraph 0076 where  N.times.N Input-Queued (IQ) switch 50. The switch has N input ports 52 and N output ports 54, and N-squared wires 56 between every input port and every output port. The input ports 52 and the output ports 54 can be identified with indices from 0 to N-1, starting from the top and moving downward in FIG. 4A. Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k. Each output port 54...; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a...Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot)
The motivation regarding to the obviousness to claim 11 is also applied to claim 18.

Regarding claim 19, Ben-Itzhak teaches A method of routing packets, comprising: connecting a plurality of communication nodes to a switch; (Ben-Itzhak, see fig. 1; see col. 3, lines 32-54 where a plurality of source ports 156 and destination ports 158. A port is a host, i.e., a server or packet switch/router. In a hybrid switch, the ports may also be hosts, any network switches, routers, or the internal buffers of the hybrid switch. Each of the ports has a path to the EPS 150 and to the OCS 152...)
defining a demand matrix; and (Ben-Itzhak, see figs. 1-3; see col. 4, lines 23-36 where  receives the filtered demand requests and the list of free destination ports from the circuit request collector 140 and builds and updates the demand matrix with pending and new requests. A network's demand matrix is a description, measure, or estimation of the aggregated traffic flows that enters, traverses, and leaves a network, as transmitted by the OCS 152 or the EPS 150...;see col. 6, lines 26-45 where the controller 110 should aggregate the servers requests/notifications to conduct a demand matrix which expresses the traffic demand at the EPS 150 and OCS 152...)
However, Ben-Itzhak does not explicitly teach selectively enabling the plurality of communication nodes to communicate in pairs via the switch at different matching intervals;
controlling a transmission of packets between the communication nodes by draining the demand matrix in a minimal number of matchings.
Szymanksi teaches selectively enabling the plurality of communication nodes to communicate in pairs via the switch at different matching intervals; (Szymanksi, see figs. 4A-5F and 9D-9F; see paragraph 0076 where  N.times.N Input-Queued (IQ) switch 50. The switch has N input ports 52 and N output ports 54, and N-squared wires 56 between every input port and every output port. The input ports 52 and the output ports 54 can be identified with indices from 0 to N-1, starting from the top and moving downward in FIG. 4A. Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k. Each output port 54...; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a...Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot)
controlling a transmission of packets between the communication nodes by draining the demand matrix in a minimal number of matchings. (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074; see paragraph 0081 where  permutation in a bipartite graph with N nodes on each side is defined as a set of exactly N edges 76, where each node 72 on the left side is connected by an edge 76 to exactly one node 74 in the right side, and where each node 74 on the right side is connected by an edge 76 to exactly one node 72 on the left side.; see abstract where  the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes. )
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ben-Itzhak and Szymanksi to provide the technique of selectively enabling the plurality of communication nodes to communicate in pairs via the switch at different matching intervals and controlling a transmission of packets between the communication nodes by draining the demand matrix in a minimal number of matchings of Szymanksi in the system of Ben-Itzhak in order to provide traffic flows with near-minimal delay and jitter and near-perfect Quality-of-Service for every provisioned traffic flow (Szymanksi, see abstract).

Regarding claim 20, (Ben-Itzhak)-Szymanksi teaches wherein the demand matrix comprises a row and a column for each communication node in the plurality of communication nodes, and (Szymanksi, see figs. 4A-5F and 9D-9F; see paragraph 0076 where  N.times.N Input-Queued (IQ) switch 50. The switch has N input ports 52 and N output ports 54, and N-squared wires 56 between every input port and every output port. The input ports 52 and the output ports 54 can be identified with indices from 0 to N-1, starting from the top and moving downward in FIG. 4A. Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k. Each output port 54...; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a...Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot)
wherein a parameter value in the demand matrix identifies a number of packets to be routed from a source communication node to a destination communication node. (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k)
The motivation regarding to the obviousness to claim 19 is also applied to claim 20.

Claims 2, 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over (Ben-Itzhak)-Szymanksi in view of Golan et al. (U.S. Patent No. 7002960).

Regarding claim 2, (Ben-Itzhak)-Szymanksi teaches wherein the demand matrix comprises a row and a column for each communication node connected to the plurality of ports, (Szymanksi, see figs. 4A-5F and 9D-9F; see paragraph 0076 where  N.times.N Input-Queued (IQ) switch 50. The switch has N input ports 52 and N output ports 54, and N-squared wires 56 between every input port and every output port. The input ports 52 and the output ports 54 can be identified with indices from 0 to N-1, starting from the top and moving downward in FIG. 4A. Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k. Each output port 54...; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a...Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot)
wherein a parameter value in the demand matrix identifies a number of packets to be routed from a source communication node to a destination communication node, and (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k). The motivation regarding to the obviousness to claim 1 is also applied to claim 2.
However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the switching engine controls the transmission of the packets across the switching hardware by completely draining the demand matrix before constructing and draining another demand matrix.
Golan teaches wherein the switching engine controls the transmission of the packets across the switching hardware by completely draining the demand matrix before constructing and draining another demand matrix. (Golan, see fig. 9A-9D and 15A-16; see col. 7, lines 45-67 where generates a traffic matrix. Execution begins at point C. All traffic matrix cells are initialized to zero (completely drained)….FIG. 9D also shows how the Calculator 718 generates the traffic matrix. Execution begins at point D. Variable M is initialized to the number of egress router indexes in the ingress record (step 968).)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Golan to provide the technique of wherein the switching engine controls the transmission of the packets across the switching hardware by completely draining the demand matrix before constructing and draining another demand matrix of Golan in the system of (Ben-Itzhak)-Szymanksi in order to make it less difficult to generate traffic matrices (Golan, see col. 2, lines 35-50).

Regarding claim 13, (Ben-Itzhak)-Szymanksi teaches wherein a possible number of matchings facilitated by the switch is fixed and (Szymanksi, see figs. 4A-5F; 9D-9F; see paragraph 0076 where Every input port 52 with index j has N Virtual-Output-Queues (VOQs) 58, which can be denoted as the VOQs with indices (j,1) . . . (j,N). Each VOQ 58 with indices (j,k) stores the packets at input port j which are destined for output port k; see paragraphs 0125-0127 where the decomposition of a 4.times.4 traffic demand matrix Ma 136a for a 4.times.4 IQ switch 50. The matrix 136a is admissible... permutation column vectors resulting from the scheduling of the matrix 136a shown in FIG. 9D...permutation column vector 137(15), the -1 element indicates that the corresponding input port 52 with index 2 is not matched to an output port 54, in time-slot 16. Observe that the sum of row 2 in the matrix 136a=0+8+2+5=15. Therefore, the input port with index 2 is matched to some output port for 15 out of 16 time-slots, and it is idle in the final time-slot...; see paragraph 0073 where specified in a N.times.N Traffic Demand Matrix D for any WMN. The traffic demand matrix D consists of elements D(j,k), where each element D(j,k) specifies the guaranteed traffic rate demanded for a backhaul traffic flow T(j,k) from source node j to destination node k; see also paragraph 0074). The motivation regarding to the obviousness to claim 11 is also applied to claim 13.
However, (Ben-Itzhak)-Szymanksi does not explicitly teach  wherein the switch comprises a switching engine that completely drains the demand matrix before constructing and draining another demand matrix.
Golan teaches  wherein the switch comprises a switching engine that completely drains the demand matrix before constructing and draining another demand matrix. (Golan, see fig. 9A-9D and 15A-16; see col. 7, lines 45-67 where generates a traffic matrix. Execution begins at point C. All traffic matrix cells are initialized to zero (completely drained)….FIG. 9D also shows how the Calculator 718 generates the traffic matrix. Execution begins at point D. Variable M is initialized to the number of egress router indexes in the ingress record (step 968).)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Golan to provide the technique of wherein the switch comprises a switching engine that completely drains the demand matrix before constructing and draining another demand matrix of Golan in the system of (Ben-Itzhak)-Szymanksi in order to make it less difficult to generate traffic matrices (Golan, see col. 2, lines 35-50).
	
Regarding claim 21, (Ben-Itzhak)-Szymanksi teaches all the features of claim 20. However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the switch controls the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix.
Golan teaches wherein the switch controls the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix. (Golan, see fig. 9A-9D and 15A-16; see col. 7, lines 45-67 where generates a traffic matrix. Execution begins at point C. All traffic matrix cells are initialized to zero (completely drained)….FIG. 9D also shows how the Calculator 718 generates the traffic matrix. Execution begins at point D. Variable M is initialized to the number of egress router indexes in the ingress record (step 968).)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Golan to provide the technique of wherein the switch controls the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix of Golan in the system of (Ben-Itzhak)-Szymanksi in order to make it less difficult to generate traffic matrices (Golan, see col. 2, lines 35-50).

Regarding claim 22, (Ben-Itzhak)-Szymanksi teaches all the features of claim 20. However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the plurality of communication nodes control the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix.
Golan teaches wherein the plurality of communication nodes control the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix. (Golan, see fig. 9A-9D and 15A-16; see col. 7, lines 45-67 where generates a traffic matrix. Execution begins at point C. All traffic matrix cells are initialized to zero (completely drained)….FIG. 9D also shows how the Calculator 718 generates the traffic matrix. Execution begins at point D. Variable M is initialized to the number of egress router indexes in the ingress record (step 968).)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Golan to provide the technique of wherein the plurality of communication nodes control the transmission of the packets by completely draining the demand matrix before constructing and draining another demand matrix of Golan in the system of (Ben-Itzhak)-Szymanksi in order to make it less difficult to generate traffic matrices (Golan, see col. 2, lines 35-50).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over (Ben-Itzhak)-Szymanksi-Golan in view of Livanos (U.S. Patent No. 5068892).

Regarding claim 3, (Ben-Itzhak)-Szymanksi-Golan teaches all the features of claims 2. However, (Ben-Itzhak)-Szymanksi-Golan does not explicitly teach wherein the switching engine completely drains the demand matrix by first checking if direct transmission of a packet is possible from the source communication node to the destination communication node and
if the direct transmission of the packet from the source communication node to the destination communication node is not possible, then checking the demand matrix to determine whether the packet should be routed through an intermediate communication node instead of waiting for a later configuration of the switching hardware to occur.
Livanos teaches wherein the switching engine completely drains the demand matrix by first checking if direct transmission of a packet is possible from the source communication node to the destination communication node and (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...)
if the direct transmission of the packet from the source communication node to the destination communication node is not possible, then checking the demand matrix to determine whether the packet should be routed through an intermediate communication node instead of waiting for a later configuration of the switching hardware to occur. (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi-Golan and Livanos to provide the technique of the switching engine drains the demand matrix by first checking if direct transmission of a packet is possible from the source communication node to the destination communication node and if the direct transmission of the packet from the source communication node to the destination communication node is not possible, then checking the demand matrix to determine whether the packet should be routed through an intermediate communication node instead of waiting for a later configuration of the switching hardware to occur of Livanos in the system of (Ben-Itzhak)-Szymanksi-Golan in order to provide a convenient way to restore a circuit to its normal traffic handling capacity (Livanos, see col. 2, lines 1-14).

Regarding claim 4, (Ben-Itzhak)-Szymanksi-Golan-Livanos teaches wherein the packet is routed through the intermediate communication node in response to determining that the intermediate communication node has fewer packets to transmit than the source communication node. (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...) The motivation regarding to the obviousness to claim 3 is also applied to claim 4.
	
Regarding claim 5, (Ben-Itzhak)-Szymanksi-Golan-Livanos teaches wherein the intermediate communication node is selected based on an analysis of the demand matrix and after determining that the packet cannot be routed from the source communication node to the destination communication node with a current configuration of the switching hardware. (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...) The motivation regarding to the obviousness to claim 3 is also applied to claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (Ben-Itzhak)-Szymanksi in view of Livanos (U.S. Patent No. 5068892).

Regarding claim 6, (Ben-Itzhak)-Szymanksi teaches all the features of claim 1. However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the switching engine drains the demand matrix by first attempting a direct transmission of a packet to a destination node and
then attempting a multi-hop routing of the packet to the destination node in an event that direct transmission of the packet to the destination node is not available at a particular matching instance, and
wherein the multi-hop routing is performed with reference to the demand matrix.
Livanos teaches wherein the switching engine drains the demand matrix by first attempting a direct transmission of a packet to a destination node and (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...)
then attempting a multi-hop routing of the packet to the destination node in an event that direct transmission of the packet to the destination node is not available at a particular matching instance, and (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes (multi-hop)...)
wherein the multi-hop routing is performed with reference to the demand matrix. (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes (multi-hop...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Livanos to provide the technique of the switching engine drains the demand matrix by first attempting a direct transmission of a packet to a destination node and then attempting a multi-hop routing of the packet to the destination node in an event that direct transmission of the packet to the destination node is not available at a particular matching instance, and wherein the multi-hop routing is performed with reference to the demand matrix of Livanos in the system of (Ben-Itzhak)-Szymanksi in order to provide a convenient way to restore a circuit to its normal traffic handling capacity (Livanos, see col. 2, lines 1-14).

Regarding claim 15, (Ben-Itzhak)-Szymanksi teaches all the features of claim 14. However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the source communication node selects an intermediate communication node to receive the packet with reference to the portion of the demand matrix and
then transmits the packet to the destination communication node via the intermediate communication node.
Livanos teaches wherein the source communication node selects an intermediate communication node to receive the packet with reference to the portion of the demand matrix and (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...)
then transmits the packet to the destination communication node via the intermediate communication node. (Livanos, see figs. 1 and 3-4; see col. 10, lines 13-61 where HTR matrices and the diagonal of the DRT matrix is again considered. A test is made in block 303 to determine, based on the result of the logical OR, if any control is shown to be active. If so, an advance is made to block 305 to determine if the HTR control is active; based on an examination of the HTR matrix...determine if this is a first choise direct route and if so,...alternate routed traffic control could be made after the alternate route has been selected; see col. 3, line 65-col. 4, line 23 where node 1 has direct routes to each of the nodes 2 through 5 as well as alternate routes via other nodes...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Livanos to provide the technique of the source communication node selects an intermediate communication node to receive the packet with reference to the portion of the demand matrix and then transmits the packet to the destination communication node via the intermediate communication node of Livanos in the system of (Ben-Itzhak)-Szymanksi in order to provide a convenient way to restore a circuit to its normal traffic handling capacity (Livanos, see col. 2, lines 1-14).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (Ben-Itzhak)-Szymanksi in view of Singla et al. (U.S. PGPub 2012/0008945).

Regarding claim 10, (Ben-Itzhak)-Szymanksi teaches all the features of claim 1. However, (Ben-Itzhak)-Szymanksi does not explicitly teach wherein the communication node comprises a Top of Rack (TOR) switch.
Singla teaches wherein the communication node comprises a Top of Rack (TOR) switch. (Singla, see figs. 1 and 4; see paragraph 0067 where the input is a traffic matrix D (traffic demand between any pair of racks) where Di,j denotes traffic travelling from ToR i to ToR j. D is asymmetric due to the directional nature of network traffic…; see paragraph 0030 where  communicates with a top of rack (ToR) switch. Each ToR switch in turn is connected to plurality of servers and to other ToRs...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine (Ben-Itzhak)-Szymanksi and Singla to provide the technique of the communication node comprises a Top of Rack (TOR) switch of Singla in the system of (Ben-Itzhak)-Szymanksi in order to provide flexibility in terms of adapting to traffic demands (Singla, see paragraph 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443